             Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 1 of 11

■ •   CT Corporation                                                         Service of Process
                                                                             Transmittal
                                                                             06/22/2021
                                                                             CT Log Number 539m665
      TO:     Michael Cianfrani
              Coinbase, Inc
              100 PINE ST STE 1250
              SAN FRANCISCO, CA 94111-5235

      RE:     Process Served in Texas

      FOR:     Coinbase, Inc (Domestic State: DE)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEJVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOUOWS:

      TITLE OF ACTION:                  RE: Modern Font Applications LLC // To: Coinbase, Inc.
      DOCUMENT($) SERVED:

      COURT/AGE.NCY:                    None Specified
                                        Case # None Specified
      NATURE OF ACTION:                 Letter of Intent
      ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
      DATE AND HOUR OF SE.RVICE:        By Certified Mail on 06/22/2021 postmarked: ··Not Post Marked"
      JURISDICTION SERVED :             Texas
      APPEARANCE OR ANSWER DUE:         None Specified
      ATTORNEY($) / SENDER(S):          None Specified




      REGISTERED AGENT ADDRESS:         C T Corporation System
                                        1999 Bryan Street
                                        Suite 900
                                        Dallas, TX 75201
                                        866-539-8692




                                                                             Page 1 of 2 / HM
           Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 2 of 11

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/22/2021
                                                                                                    CT Log Number 539777665
TO:         Michael Cianfrani
            Coinbase, Inc
            100 PINE ST STE 1250
            SAN FRANCISCO, CA 94111-5235

RE:         Process Served in Texas

FOR:        Coinbase, Inc (Domestic State: DE)




                                                  CorporationTeam@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / HM
Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 3 of 11
Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 4 of 11
Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 5 of 11
Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 6 of 11
Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 7 of 11
Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 8 of 11
Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 9 of 11
Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 10 of 11
Case 3:21-cv-05305-JSC Document 1-4 Filed 07/09/21 Page 11 of 11
